Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/01/2021 have been fully considered but they are not persuasive. The Applicant argues that Dunne (U.S. 10,285,829) does not meet the limitations of claim 7 as it does not meet the given interpretation of the limitation that “joint portions of three continuous annular support materials are placed so as not to be linearly aligned.” The Examiner respectfully disagrees. While the Examiner acknowledges that the interpretation of “joint portions” disclosed by the Applicant in the arguments is different than the interpretation used in the 35 USC 103 final rejection of 6/2/2021 with reference to Dunne and the 35 USC 103 rejection below with reference to Artandi et al. (U.S. 3,272,204), for the purposes of examination, claims may be given the broadest reasonable .
Furthermore, as Figures 11 and 12 of page 8 of the arguments are not included in the original disclosure of the application, these figures cannot be used to define the interpretation of the “joint portions.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-12 is rejected under 35 U.S.C. 103 as being unpatentable over Artandi et al. (U.S. 3,272,204) in view of Lim et al. (U.S. Patent No. 9,173,733).
Regarding claims 1 and 3, Artandi et al. discloses an artificial prosthesis comprising: a hollow tubular base material (14, Fig. 4) whose cross-section in a direction orthogonal to the central axis of the tube has an approximately circular shape, as it is in the form of a cylinder (col. 7, lines 32-33) and would therefore have an approximately circular shape, the hollow tubular base material (14) having meshes on the side of the tube (col. 2, lines 13-15); a plurality of annular support materials (17) that are placed apart from each other on the outer periphery of the tubular base material (14); and porous collagen layers (11 and 12) on both the outside and the inside of the tubular base material (14), the porosity of which is evident by the collagen’s ability to absorb liquid (col. 2, lines 50-53), wherein the tubular base material (14) is made of Dacron (col. 7, lines 32-33), which is a polyolefin, the annular support material (17) has a circular closed loop shape (col. 7, lines 32-36), and the tubular base material (14) and the 
Furthermore, the artificial prosthesis could be used as an artificial trachea as it has a structural capable of performing this intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).
Artandi et al. also does not disclose that the annular support material is made of at least one selected from polyolefin and polyamide (claim 1) or that the polyamide comprises at least one selected from 6,6-nylon and 6-nylon (claim 3). Lim et al. discloses a tubular prosthesis analogous to that of Artandi et al. Lim et al. has an annular support material which can be made of the polyamide 6,6-nylon (col. 5, lines 14-34), and discloses that such a material exhibits a certain degree of rigidity to maintain lumen patency during its lifetime (col. 5, lines 6-7). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Artandi et al with the teachings of Lim et al. by substituting the material of the annular support material with 6,6-nylon because 6,6-nylon exhibits a certain degree of rigidity to maintain lumen patency during its lifetime.
Regarding claim 2, the present combined citation discloses the artificial prosthesis according to claim 1. Additionally, Artandi et al. discloses that the polyolefin comprises Dacron (col. 7, lines 32-33), which is a polyethylene.
Regarding claim 4, the present combined citation discloses the artificial prosthesis according to claim 1. Additionally, Artandi et al. discloses that the bonding of the tubular base material (14) to the annular support materials (17) is fixing with a suture (15; col. 7, lines 32-35).
Additionally, as the limitations of “fusion bonding by heating,” and “fixing with a suture,” are limitations drawn to the process of manufacturing, it is noted that only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 4 further define or add any structural limitations to the component.
Regarding claim 5, the present combined citation discloses the artificial prosthesis according to claim 4. Additionally, Artandi et al. discloses that the suture (15) comprises a suture made of Dacron (col. 7, lines 33-35), which is a polyolefin.
Regarding claim 7, the present combined citation discloses the artificial prosthesis according to claim 4. Additionally, Artandi et al. discloses that the joint portions (location where sutures 15 meet hollow tubular base material 14) of three continuous annular support materials (17) are placed so as not to be linearly aligned, as the joint portions are arranged in a grid formation around the hollow tubular base material (14; Fig. 4). While some joint portions are arranged in a relationship which is linear to other joint portions, some joint portions of three continuous annular support materials are disposed non-linearly to one another as the connection between them would be non-linear. Additionally, the joint portions are interpreted as being such as they are the location at which the hollow tubular base material (14) and the plurality of annular support materials (17) are joined.
Regarding claim 8, the present combined citation discloses the artificial prosthesis according to claim 4. Additionally, Artandi et al. discloses that the artificial prosthesis has a form having a constant diameter (Fig. 4). Furthermore, the artificial prosthesis could be used as an artificial trachea as it has a structural capable of performing this intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963).  
Regarding claim 9, Artandi et al. discloses a method for producing an artificial prosthesis, which comprises: forming meshes made of Dacron, a polyolefin, in a hollow tubular shape to prepare a hollow tubular base material (14) whose cross-section in a direction orthogonal to the central axis of the tube has an approximately circular shape (col. 7, lines 31-34), the hollow tubular base material (14) having the meshes on the side of the tube (col. 2, lines 13-15); placing a plurality of annular support materials (17) apart from each other on the outer periphery of the tubular base material (14) using a monofilament (col. 7, lines 32-36), wherein the annular support material (17) has a circular closed loop shape (col. 7, lines 32-36); bonding the annular support materials (14) to the tubular base material (17; col. 7, lines 32-36); and placing porous collagen layers (11 and 12) on both the outside and the inside of the tubular base material (14; col. 7, lines 38-40), the porosity of which is evident by the collagen’s ability to absorb liquid (col. 2, lines 50-53).
Furthermore, the recitation of “an artificial trachea,” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Artandi et al. also does not disclose that the monofilament forming the annular support material is made of at least one selected from polyolefin and polyamide. Lim et al. discloses a tubular prosthesis analogous to that of Artandi et al. Lim et al. has an annular support material which can be made of the polyamide 6,6-nylon (col. 5, lines 14-34), and discloses that such a material exhibits a certain degree of rigidity to maintain lumen patency during its lifetime (col. 5, lines 6-7). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Artandi et al with the teachings of Lim et al. by substituting the material of the annular support material with 6,6-nylon because 6,6-nylon exhibits a certain degree of rigidity to maintain lumen patency during its lifetime.
Regarding claim 10, the present combined citation of Artandi et al. in view of Lim et al. as applied to claims 1 and 3 discloses the artificial prosthesis according to claim 2. Additionally, according to the present combined citation as discussed in the rejection of claim 1, the polyamide comprises 6,6-nylon because 6,6-nylon exhibits a certain degree of rigidity to maintain lumen patency during its lifetime as taught by Lim et al.
Regarding claim 11, the present combined citation of Artandi et al. in view of Lim et al. as applied to claims 1 and 3 discloses the artificial prosthesis according to claim 2. Additionally, Artandi et al. discloses that the bonding of the tubular base material (14) to the annular support materials (17) is fixing with a suture (15; col. 7, lines 32-35).
Additionally, as the limitations of “fusion bonding by heating,” and “fixing with a suture,” are limitations drawn to the process of manufacturing, it is noted that only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 11 further define or add any structural limitations to the component.
Regarding claim 12, the present combined citation of Artandi et al. in view of Lim et al. as applied to claims 1 and 3 discloses the artificial prosthesis according to claim 3. Additionally, Artandi et al. discloses that the bonding of the tubular base material (14) to the annular support materials (17) is fixing with a suture (15; col. 7, lines 32-35).
Additionally, as the limitations of “fusion bonding by heating,” and “fixing with a suture,” are limitations drawn to the process of manufacturing, it is noted that only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps recited in claim 12 further define or add any structural limitations to the component.

Claims 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Artandi et al. (U.S. 3,272,204) in view of Lim et al. (U.S. Patent No. 9,173,733) and further in view of Nakamura et al. (8,709,095).
Regarding claims 6 and 13-16, the present combined citation of Artandi et al. in view of Lim et al. as applied to claims 1 and 3 above disclose the artificial prosthesis of claims 1-5. Artandi et al. does not disclose that the porous collagen comprises thin film multilocular collagen. Nakamura et al. discloses a tubular collagen based prosthesis analogous to that of Artandi et al. The collagen of Nakamura et al. is a thin film multilocular collagen, as Nakamura et al. teaches that the use of such a collagen results in improved tissue growth (col. 21, lines 27-39). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Artandi et al. in view of Lim et al. further with the teachings of Nakamura et al. by substituting the collagen of the device of Artandi et al. with thin film multiocular collagen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774